DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to arguments received 04/28/2021.
Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 have been amended.
 Claims 1, 8, and 15 being independent.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
With respect to Applicant’s arguments, see pages 8-12, filed 04/28/2021, with respect to Claim rejections under 35 USC 101, have been fully considered and are persuasive.  The 35 USC 101 rejection of the claims has been withdrawn.
With respect to Applicant’s arguments, see pages 13-16, filed 04/28/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered, however the examiner respectfully disagrees. George ¶¶ [55 & 92] teach determining, via one or more processors and based at least in part on the geolocation of the mobile electronic device, that the mobile electronic device has entered a designated merchant space. Further arguments are moot with respect to a new ground of rejection made in view of Raja Ahmed et al. (US 2020/0393266 A1, herein Ahmed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ari Craine et al. (US 2016/0148182 A1, herein Craine) in view of Maile George et al. (US 2011/0184824 A1, herein George) and in further view of Raja Ahmed et al. (US 2020/0393266 A1, herein Ahmed).

	As per claim 1. A computer-implemented method comprising the steps of: 
starting a payment application on a mobile electronic device of a cardholder, wherein the payment application comprises a disability functionality […] (Craine ¶¶ [32 & 95]); 
receiving input from the input means upon the input means being triggered (Craine ¶ [95]);
in response to receiving the input, activating the disability functionality on the payment application (Craine ¶¶ [73, 91 & 95]); 
automatically linking the payment application with a merchant computing device within the designated merchant space via a wireless communication protocol (Craine ¶¶ [32, 68 & 89]); and 

automatically determining, via one or more processors and based at least in part on the geolocation of the mobile electronic device, that the mobile electronic device has entered a designated merchant space (George ¶¶ [55 & 92]); 
transmitting one or more disability-based communications to the merchant computing device (George ¶ [58]). 
it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Craine with those of George in order transmit an audible transaction process as the customer’s preference (see George ¶ [58]). 
it can be argued that the combination of Craine and George do not explicitly teach, however, George further teaches:
starting a payment application on a mobile electronic device of a cardholder, wherein the payment application comprises a disability functionality [and an input means for activating the hearing-impaired functionality, the mobile device including a location determining element configured to receive a plurality of location signals from one or more satellites and determine a geolocation of the mobile electronic device based on the plurality of location signals] (Ahmed ¶¶ [44, 54, 56, 59 & 63-64]); 
it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Craine and George with those of Ahmed in to include the disability functionality of Ahmed in order to accommodate a hearing impairment with a visual audio (Ahmed ¶ [44]). 
As per claims 8 & 15, the claims recite analogous limitations to claim 1 above and are therefore rejected under the same premise.

As per claim 2, Craine, George and Ahmed teach the computer-implemented method of claim 1, Craine further teaches: wherein the step of automatically determining comprises determining that the geolocation of the mobile electronic device is within a geofence associated with the designated merchant space (Craine ¶ [89]).
As per claims 9 & 16, the claims recite analogous limitations to claim 2 above and are therefore rejected under the same premise.

As per claim 3, Craine, George and Ahmed teach the computer-implemented method of claim 1, Craine further teaches: wherein the disability functionality causes the mobile electronic device to specifically manage one or more designated disabilities of the cardholder (Craine ¶¶ [57, 94 & 95]).
As per claims 10 & 17, the claims recite analogous limitations to claim 3 above and are therefore rejected under the same premise.

As per claim 4, Craine, George and Ahmed teach the computer-implemented method of claim 1, Craine further teaches: wherein the step of activating the disability functionality comprises receiving input indicating one or more designated disabilities selected from a listing of disabilities associated with the disability functionality (Craine ¶¶ [57, 94 & 95]).
As per claims 11 & 18, the claims recite analogous limitations to claim 4 above and are therefore rejected under the same premise.

As per claim 5, Craine, George and Ahmed teach the computer-implemented method of claim 4, Craine further teaches: wherein the disability-based communications comprise a request for assistance related to the designated disabilities of the cardholder (Craine ¶¶ [35, 41, 54 & 95]).
As per claims 12 & 19, the claims recite analogous limitations to claim 5 above and are therefore rejected under the same premise.

As per claim 6, Craine, George and Ahmed teach the computer-implemented method of claim 5, Craine further teaches: wherein the disability-based communications comprise an itemized request list from the cardholder (Craine ¶¶ [58-59 & 95]).
As per claims 13 & 20, the claims recite analogous limitations to claim 5 above and are therefore rejected under the same premise.

claim 7, Craine, George and Ahmed teach the computer-implemented method of claim 1, Craine further teaches: further comprising receiving additional disability-based communications from the merchant computing device (Craine ¶¶ [57, 66-67 & 89]).
As per claim 14, the claims recites analogous limitations to claim 7 above and is therefore rejected under the same premise.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/2/2021